Name: 90/631/Euratom, ECSC, EEC: Commission Decision of 30 November 1990 amending decision 89/196/EEC, Euratom, ECSC laying down detailed rules for the declassification of documents covered by professional or business secrecy
 Type: Decision
 Subject Matter: labour law and labour relations;  information and information processing;  documentation
 Date Published: 1990-12-06

 Avis juridique important|31990D063190/631/Euratom, ECSC, EEC: Commission Decision of 30 November 1990 amending decision 89/196/EEC, Euratom, ECSC laying down detailed rules for the declassification of documents covered by professional or business secrecy Official Journal L 340 , 06/12/1990 P. 0024 - 0024 Finnish special edition: Chapter 17 Volume 1 P. 0110 Swedish special edition: Chapter 17 Volume 1 P. 0110 COMMISSION DECISION of 30 November 1990 amending Decision 89/196/EEC, Euratom, ECSC laying down detailed rules for the declassification of documents covered by professional or business secrecy (90/631/Euratom, ECSC, EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation (EEC, Euratom) No 354/83 of 1 February 1983 concerning the opening to the public of the historical archives of the European Economic Community and the European Atomic Energy Community (1), and in particular Article 9 thereof, Having regard to Commission Decision No 359/83/ECSC of 8 February 1983 concerning the opening to the public of the historical archives of the European Coal and Steel Community (2), and in particular Article 9 thereof, Whereas, under the rules governing the opening to the public of the historical archives of the Communities, documents and records covered by the obligation of professional or business secrecy may not be released to the public unless the person or undertaking concerned does not object ; whereas, to this effect, the Commission must give notice of its intention to release the documents and records to the public; Whereas with the opening to the public of the European Economic Community archives, the number of documents which may be declassified will increase considerably; Whereas prior notification of the individual persons or undertakings concerned often proves difficult, especially in the event of a change of address or of legal status; Whereas, to ensure that the procedure for opening the historical archives of the Communities to the public operates efficiently provision should be made to enable the Commission to inform the person or undertaking concerned by means of a notice published in the Official Journal of the European Communities, HAS DECIDED AS FOLLOWS: Article 1 Article 1 of Commission Decision 89/196/EEC, Euratom, ECSC (3) is hereby replaced by the following: "Article 1 For the purpose of applying Article 4 of Regulation (EEC, Euratom) No 354/83 or Article 4 of Commission Decision No 359/83/ECSC, the Commission shall publish a notice in the Official Journal of the European Communities to inform the persons or undertakings concerned that it intends to release to the public a document or a record covered by the obligation of professional or business secrecy and invite the person or undertaking concerned to submit any objections within a period of eight weeks. If no objection is raised within this period, the document or record shall be released to the public." Article 2 This Decision shall apply with effect from 30 November 1990. Done at Brussels, 30 November 1990. For the Commission The President Jacques DELORS (1) OJ No L 43, 15.2.1983, p. 1. (2) OJ No L 43, 15.2.1983, p. 14. (3) OJ No L 73, 17.3.1989, p. 52.